Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2021

                                      No. 04-21-00329-CV

                    IN THE INTEREST OF M.A.C., ET AL, CHILDREN

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019PA02205
                       The Honorable Kimberly Burley, Judge Presiding


                                         ORDER

        In this accelerated appeal, the clerk’s record was due on August 16, 2021. On the due
date, the Bexar County District Clerk filed a notification of late record requesting additional time
to prepare the clerk’s record.
        The request for additional time to file the record is GRANTED. The clerk’s record is due
on August 23, 2021. See TEX. R. APP. P. 35.3(c) (limiting an extension in an accelerated appeal
to ten days).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court